            Case 2:20-cv-03159-JMY Document 19 Filed 12/31/20 Page 1 of 1

                                                                        Kaufman Dolowich & Voluck, LLP
                                                                                        Four Penn Center
                                                                   1600 John F. Kennedy Blvd., Suite 1030
                                                                                   Philadelphia, PA 19103
                                                                               Telephone: 215-501-7002
 Monica M. Littman, Esquire
 mlittman@kdvlaw.com
                                                                                Facsimile: 215-405-2973

                                                                                       www.kdvlaw.com


                                       December 31, 2020

Via Email (Chambers_Younge@paed.uscourts.gov)

The Honorable John Milton Younge
Judge, U.S.D.C., E.D. Pa.
4007 U.S. Courthouse - Courtroom 4-A
Philadelphia, PA 19106

         Re:      Yarisa Lewis v. Account Resolution Services, LLC and Experian Information
                  Solutions, Inc.
                  U.S.D.C., E.D. Pa., Civil Action No. 2:20-cv-03159-JMY

Dear Judge Younge:

        I represent Petitioner/Movant ARS Account Resolution Services (“ARS”) in the above-
captioned matter. I am writing to respectfully request an extension of the deadline for ARS to file
its Reply in Support of its Motion to Quash Plaintiff’s Attempted Service of Process and to Dismiss
Plaintiff’s Complaint (“Motion”). (Doc. 13).

         Plaintiff filed her Opposition to ARS’s Motion on December 29, 2020. (Docs. 17-18). As a
result, the deadline for ARS to file its Reply is January 5, 2020. Given the upcoming holiday, ARS
respectfully requests that Your Honor extend this deadline to January 12, 2021. This is ARS’s first
request for an extension to file its Reply. ARS has conferred with counsel for Plaintiff, Yarisa Lewis
(“Plaintiff”) regarding this request, and Plaintiff has no objection to this request.

        Wherefore, ARS respectfully requests that Your Honor extend the deadline for ARS to file
its Reply to January 12, 2021.


                                               Respectfully,

                                               /s/ Monica M. Littman
                                               MONICA M. LITTMAN
cc:      Richard J. Perr, Esq. (via email)
         Nicholas J. Linker, Esq. (via email)
         Kelly M. Locher, Esq. (via email)
         Mohammad A. Ghiasuddin, Esq. (via email)
4819-3723-8229, v. 1
